DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 June 2022 has been entered.
 Election/Restrictions
Claims 1, 6, and 11 are allowable. Claims 3, 4, 8, 9, 13, and 14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions directed to Species A (including subspecies A(I) and subspecies A(II)), Species B (including subspecies B(I) and subspecies B(II)), and Species C, as set forth in the Office action mailed on 31 March 2020, is hereby withdrawn and claims 3, 4, 8, 9, 13, and 14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. David M. Roccio on 02 August 2022.

The application has been amended as follows: 
The Claims filed 13 June 2022 have been amended as follows:

(Currently Amended) A computer-implemented method of monitoring a sensor of a driverless vehicle, wherein the computer-implemented method comprises, at the level of a computer device, the steps of:
monitoring a physical state of a monitored sensor, the physical state comprising one or more of position, connection, power-on, signal reception, or data transmission of the monitored sensor; 
monitoring a data transmission state of the monitored sensor, the data transmission state comprising one or more of data size, format, frequency, resolution, hash value, timestamp, reflection value, or height value of the monitored sensor;
monitoring output data of the monitored sensor, and using predetermined data to perform cross-validation for the output data; 
when (a) a result of monitoring the physical state or the data transmission state indicates a deviation from a predefined range of values for one or more criteria comprised by the physical state or the data transmission state or (b) there is a validation result abnormality, determining that the monitored sensor is getting abnormal, and giving an alarm in a manner comprising at least one of an in-vehicle speech, an image prompt, or a remote notification; and
responsive to determining that the monitored sensor is getting abnormal, recording current traffic environment conditions and key data, and activating a safety response policy of the driverless vehicle;
wherein using the predetermined data to perform the cross-validation for the output data comprises performing cross-validation for the output data transmitted from the monitored sensor by using one of output data of other sensors other than the monitored sensor, a high-precision map, and data previously output by the monitored sensor, or combinations of at least two thereof;
whereinand performing the cross-validation for output data of the monitored sensor comprises:
acquiring a point cloud recognition result obtained according to output data of the laser radar sensor;
when a vehicle or an obstacle on a road is recognized from the point cloud recognition result but the vehicle or the obstacle is not recognized from both an image recognition result obtained according to output data of an image sensor and an ultrasonic recognition result obtained according to output data of an ultrasonic sensor, determining the laser radar sensor as getting abnormal;
wherein the abnormality of the laser radar sensor is caused byor interfering in detection by the laser radar sensor with a strong laser

(Canceled)

(Currently Amended) The computer-implemented method according to claim 1, whereinand performing the cross-validation for the output data of the monitored sensor comprises:
determining a lane where a positioning result output by the positioning sensor lies, according to the high-precision map;
acquiring an image recognition result obtained according to output data of an image sensor, and determining a lane where the driverless vehicle lies according to the image recognition result; and
determining the positioning sensor as getting abnormal[[ if]] when the lane where the positioning result lies is inconsistent with the lane where the driverless vehicle lies;
or,
comparing the positioning result output by the positioning sensor with a positioning result previously output by the positioning sensor
determining the positioning sensor as getting abnormal[[ if]] when a difference of the two positioning results does not match the travel speed of the driverlessvehicle.

(Currently Amended) The computer-implemented method according to claim 1, whereinand performing the cross-validation for the output data of the monitored sensor comprises:
acquiring an image recognition result obtained according to output data of the image sensor;
[[if]] when a traffic light or traffic sign is recognized from the image recognition result but it is determined by querying the high-precision map that the traffic light or traffic sign does not exist at a position where the driverless vehicle lies, determining the image sensor as getting abnormal;
or,
acquiring an image recognition result obtained according to output data of the image sensor;
[[if]] when a vehicle or pedestrian is recognized from the image recognition result but the vehicle or pedestrian is not recognized from a point cloud recognition result obtained according to output data of a laser radar sensor, determining the image sensor as getting abnormal.

(Canceled)

(Currently Amended) A computer device, comprising a memory, a processor and a computer program which is stored on the memory and runs on the processor, wherein the processor, upon executing the computer program, implements a method of monitoring a sensor of a driverless vehicle, wherein the method comprises:
monitoring a physical state of a monitored sensor, the physical state comprising one or more of position, connection, power-on, signal reception, or data transmission of the monitored sensor;
monitoring a data transmission state of the monitored sensor, the data transmission state comprising one or more of data size, format, frequency, resolution, hash value, timestamp, reflection value, or height value of the monitored sensor;
monitoring output data of the monitored sensor, and using predetermined data to perform cross-validation for the output data;
when (a) a result of monitoring the physical state or the data transmission state indicates a deviation from a predefined range of values for one or more criteria comprised by the physical state or the data transmission state or (b) there is a validation result abnormality, determining that the monitored sensor is getting abnormal, and giving an alarm in a manner comprising at least one of an in-vehicle speech, an image prompt, or a remote notification; and
responsive to determining that the monitored sensor is getting abnormal, recording current traffic environment conditions and key data, and activating a safety response policy of the driverless vehicle;
wherein using the predetermined data to perform the cross-validation for the output data comprises performing cross-validation for the output data transmitted from the monitored sensor by using one of output data of other sensors other than the monitored sensor, a high-precision map, and data previously output by the monitored sensor, or combinations of at least two thereof;
wherein when the monitored sensor is a laser radar sensor, performing the cross-validation for output data of the monitored sensor comprises:
acquiring a point cloud recognition result obtained according to output data of the laser radar sensor;
when a vehicle or an obstacle on a road is recognized from the point cloud recognition result but the vehicle or the obstacle is not recognized from both an image recognition result obtained according to output data of an image sensor and an ultrasonic recognition result obtained according to output data of an ultrasonic sensor, determining the laser radar sensor as getting abnormal;
wherein the abnormality of the laser radar sensor is caused byor interfering in detection by the laser radar sensor with a strong laser

(Canceled)

(Currently Amended) The computer device according to claim 6, wherein when the monitored sensor is a positioning sensor, performing the cross-validation for the output data of the monitored sensor comprises:
determining a lane where a positioning result output by the positioning sensor lies, according to the high-precision map;
acquiring an image recognition result obtained according to output data of an image sensor, and determining a lane where the driverless vehicle lies according to the image recognition result;
determining the positioning sensor as getting abnormal if the lane where the positioning result lies is inconsistent with the lane where the driverless vehicle lies;
or,
comparing the positioning result output by the positioning sensor with a positioning result previously output by the positioning sensor
determining the positioning sensor as getting abnormal if a difference of the two positioning results does not match the travel speed of the driverless vehicle.

(Currently Amended) The computer device according to claim 6, wherein when the monitored sensor is an image sensor, performing the cross-validation for output data of the monitored sensor comprises:
acquiring an image recognition result obtained according to output data of the image sensor;
[[if]] when a traffic light or traffic sign is recognized from the image recognition result but it is determined by querying the high-precision map that the traffic light or traffic sign does not exist at a position where the driverless vehicle lies, determining the image sensor as getting abnormal;
or,
acquiring an image recognition result obtained according to output data of the image sensor;
[[if]] when a vehicle or pedestrian is recognized from the image recognition result but the vehicle or pedestrian is not recognized from a point cloud recognition result obtained according to output data of a laser radar sensor, determining the image sensor as getting abnormal.

(Canceled)

(Currently Amended) A non-transitory computer-readable storage medium on which a computer program is stored, wherein the computer program, when executed by a processor, implements a method of monitoring a sensor of a driverless vehicle, wherein the method comprises:
monitoring a physical state of a monitored sensor, the physical state comprising one or more of position, connection, power-on, signal reception, or data transmission of the monitored sensor; 
monitoring a data transmission state of the monitored sensor, the data transmission state comprising one or more of data size, format, frequency, resolution, hash value, timestamp, reflection value, or height value of the monitored sensor;
monitoring output data of the monitored sensor, and using predetermined data to perform cross-validation for the output data;
when (a) a result of monitoring the physical state or the data transmission state indicates a deviation from a predefined range of values for one or more criteria comprised by the physical state or the data transmission state or (b) there is a validation result abnormality, determining that the monitored sensor is getting abnormal, and giving an alarm in a manner comprising at least one of an in-vehicle speech, an image prompt, or a remote notification; and
responsive to determining that the monitored sensor is getting abnormal, recording current traffic environment conditions and key data, and activating a safety response policy of the driverless vehicle;
wherein using the predetermined data to perform the cross-validation for the output data comprises performing cross-validation for the output data transmitted from the monitored sensor by using one of output data of other sensors other than the monitored sensor, a high-precision map, and data previously output by the monitored sensor, or combinations of at least two thereof;
wherein when the monitored sensor is a laser radar sensor, performing the cross-validation for output data of the monitored sensor comprises:
acquiring a point cloud recognition result obtained according to output data of the laser radar sensor;
when a vehicle or an obstacle on a road is recognized from the point cloud recognition result but the vehicle or the obstacle is not recognized from both an image recognition result obtained according to output data of an image sensor and an ultrasonic recognition result obtained according to output data of an ultrasonic sensor, determining the laser radar sensor as getting abnormal;
wherein the abnormity of the laser radar sensor is caused byor interfering in detection by the laser radar sensor with a strong laserattacking the laser radar sensor by absorbing waves emitted by the laser radar for concealing and disguising.

(Canceled)

(Currently Amended) The non-transitory computer-readable storage medium according to claim 11, wherein when the monitored sensor is a positioning sensor, performing the cross-validation for the output data of the monitored sensor comprises:
determining a lane where a positioning result output by the positioning sensor lies, according to the high-precision map;
acquiring an image recognition result obtained according to output data of an image sensor, and determining a lane where the driverless vehicle lies according to the image recognition result;
determining the positioning sensor as getting abnormal if the lane where the positioning result lies is inconsistent with the lane where the driverless vehicle lies;
or,
comparing the positioning result output by the positioning sensor with a positioning result previously output by the positioning sensor
determining the positioning sensor as getting abnormal if a difference of the two positioning results does not match the travel speed of the driverless vehicle.

(Currently Amended) The non-transitory computer-readable storage medium according to claim 11, wherein when the monitored sensor is an image sensor, performing the cross-validation for the output data of the monitored sensor comprises:
acquiring an image recognition result obtained according to output data of the image sensor;
[[if]]when a traffic light or traffic sign is recognized from the image recognition result but it is determined by querying the high-precision map that the traffic light or traffic sign does not exist at a position where the driverless vehicle lies, determining the image sensor as getting abnormal;
or,
acquiring an image recognition result obtained according to output data of the image sensor;
[[if]]when a vehicle or pedestrian is recognized from the image recognition result but the vehicle or pedestrian is not recognized from a point cloud recognition result obtained according to output data of a laser radar sensor, determining the image sensor as getting abnormal.

(Canceled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not appear to teach nor render obvious the subject matter as claimed in at least independent claims 1, 6, and 11.  In particular, the prior art of record does not appear to teach nor render obvious the technique outlined in the independent claims for monitoring a sensor of a driverless vehicle in order to determine that the sensor being monitored is getting abnormal, wherein when the sensor is a laser radar sensor, the abnormality of the laser radar sensor is caused by a hacker’s attack or interfering in detection by the laser radar sensor with a strong laser, wherein the hacker’s attack includes attacking the laser radar sensor by absorbing waves emitted by the laser radar for concealing and disguising.
For example:
Konrady et al. (US 10,168,703 B1) teaches that an abnormality in a sensor of a driverless vehicle may include physical damage to the sensor or electronic damage, such as a damage that typically results from unauthorized access to a computer system or infection by malicious code, such as when the sensor is the target of a cyber-attack (see at least: Konrady, Col. 39, lines 32-42), and that the damage to the sensor is identified by monitoring and analyzing data about the sensor (e.g., conflicting sensor readings, error signals, and/or sensor unresponsiveness), including data from the sensor (see at least: Konrady, Col. 39, lines 42-47 & lines 58-62).  The previously applied prior art to Zhu et al. (US 9,221,396 B1), Tascione et al. (US 2018/0050704 A1), and Hartung et al. (US 2017/0139411 A1) teach various techniques for monitoring and analyzing data about a sensor, including a laser radar sensor, in order to determine that the sensor is getting abnormal.  However, the aforementioned references, when taken alone or in combination, do not appear to teach nor render obvious that the abnormality of the laser radar sensor is caused by a hacker’s attack or interfering in detection by the laser radar sensor with a strong laser, wherein the hacker’s attack includes attacking the laser radar sensor by absorbing waves emitted by the laser radar for concealing and disguising.
Sari (US 2021/0146939 A1) teaches a cross-validation technique for determining whether a laser radar sensor of vehicle is getting abnormal by comparing the output of the laser radar sensor with outputs from two other sensors (see at least: Sari, Paragraphs [0020], [0060]-[0061]), but does not teach nor render obvious that the abnormality of the laser radar sensor is caused by a hacker’s attack or interfering in detection by the laser radar sensor with a strong laser, wherein the hacker’s attack includes attacking the laser radar sensor by absorbing waves emitted by the laser radar for concealing and disguising.
Lambermont et al. (US 2018/0039269 A1) teaches a cross-validation technique for determining whether a laser radar sensor of vehicle is getting abnormal by comparing the output of the laser radar sensor with outputs from two other sensors, wherein the abnormality of the laser radar sensor is caused by hacking or spoofing (which would have included intruding inside to counterfeit or tamper data) or damage to the sensor (see at least: Lambermont, Paragraphs [0014], [0020]), but does not appear to teach nor render obvious that the abnormality of the laser radar sensor is caused by a hacker’s attack or interfering in detection by the laser radar sensor with a strong laser, wherein the hacker’s attack includes attacking the laser radar sensor by absorbing waves emitted by the laser radar for concealing and disguising.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669